                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF ALABAMA
                                   SOUTHERN DIVISION

    WILLIE KEVIN WILLIAMS,                         )
                                                   )
           Petitioner,                             )
                                                   )
    vs.                                            )   CIVIL ACTION NO. 1:18-cv-471-TFM-N
                                                   )
    NOAH PRICE OLIVER, Warden,                     )
    Mobile County Metro. Jail,                     )
                                                   )
           Respondent.                             )

                                       AMENDED ORDER

          On January 16, 2019, the magistrate judge entered a Report and Recommendation to which

no objections have been filed. (Doc. 11, filed 1/16/2019). After due and proper consideration of

all portions of this file deemed relevant to the issue raised, the Report and Recommendation of the

Magistrate Judge is ADOPTED as the opinion of this Court.

          Accordingly, it is ORDERED that Petitioner Williams’ present habeas petition (Doc. 1) is

DISMISSED without prejudice1 for lack of jurisdiction, and that his remaining pending motions

(Docs. 6, 8) are DENIED as moot.

          Final judgment shall issue separately in accordance with this order and Federal Rule of

Civil Procedure 58.

          DONE and ORDERED this the 14th day of February 2019.

                                                       /s/Terry F. Moorer
                                                       TERRY F. MOORER
                                                       UNITED STATES DISTRICT JUDGE




1
          The Court previously indicated dismissal with prejudice which was in error.

                                             Page 1 of 1
